Filed 1/25/22 P. v. Pardew CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 THE PEOPLE,                                                          D079093

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD220336)

 JERRY PARDEW,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Peter L. Gallagher, Judge. Affirmed.

         Christian C. Buckley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Arlene A. Sevidal, Assistant Attorney General, Charles C.
Ragland and Alana Cohen Butler, Deputy Attorneys General, for Plaintiff
and Respondent.
         Defendant Jerry Pardew appeals from the trial court’s judgment
following a bench trial recommitting him as a mentally disordered offender
(“MDO”) under Penal Code1 sections 2970 and 2972. During the proceedings,
the trial court accepted Pardew’s waiver of his right to a jury trial. Pardew
argues the judgment must be reversed because the trial court failed to
sufficiently advise him of his right to a jury trial, and the record does not
affirmatively demonstrate that his jury waiver was knowing and voluntary.
We disagree, based on the totality of the circumstances. We therefore affirm
the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      In September 2009, Pardew entered a guilty plea to one count of
resisting an executive officer and two counts of threatening a state official or
judge. He also admitted one prison prior and two strike priors. The court
sentenced Pardew to 32 months in prison.
      On December 2, 2011, Pardew was admitted to Atascadero State
Hospital as a MDO pursuant to section 2962. Since then, Pardew’s
commitment has been extended seven times. Pardew submitted to the first
commitment extension without a trial. The second, third, fourth, and fifth
extensions were by jury trial. Pardew waived his right to a jury trial for the
sixth extension proceeding, which resulted in a recommitment to a maximum
date of December 2, 2020.
      On August 4, 2020, the People petitioned to extend Pardew’s
commitment a seventh time, which is the subject of this appeal. At a status
conference on November 20, 2020, the court found good cause to continue the
hearing past the December 2, 2020 maximum commitment date because
Pardew was in quarantine due to the COVID-19 pandemic. At the next
status conference on December 4, 2020, the court again found good cause to
continue the hearing due to Pardew being in quarantine. Pardew appeared


1     All further statutory references are to the Penal Code.
                                        2
by video for the next status conference on December 18, 2020, and the court
explained the inability to produce Pardew in person due to the pandemic.
After Pardew confirmed his desire for a jury trial, the court explained that
jury trials were suspended due to the pandemic and set a status conference
for January 15, 2021.
      Pardew appeared for the January 15, 2021 hearing telephonically. The
court summarized that Pardew had not waived his right to a jury trial, and
the case had been continued because it was not possible to hold a jury trial
during the pandemic. The court further explained that although it began to
hold trials again in October 2020, after conducting three trials, one trial was
stopped twice because two people became ill and needed to be tested to
determine if they had COVID-19. The court explained that the situation had
worsened since then, jurors were not responding to summonses, and it was
essentially impossible to conduct jury trials. The court continued the status
conference to February 19, 2021.
      On February 19, 2021, the court informed all parties that the court had
just resumed jury trials. The court scheduled a trial call for April 13, 2021,
which was later continued to April 20, 2021. At the final status conference on
April 19, 2021, the court rescheduled the jury trial for May 12, 2021.
      On May 12, 2021, Pardew requested a bench trial. The colloquy
proceeded as follows:
“THE COURT: Okay. And Mr. Pardew is here. Okay. The first order of
busines is how we’re going to conduct this trial. This would—Mr. Pardew, I
need to personally advise you that you have a right to a jury trial, that you
have a right to have a jury trial, have witnesses come in in [sic] front of 12
people, and make the decision on what is before the court today. Do you




                                        3
waive that right and do you personally agree to a bench trial whereby I will
make the decision?
“THE DEFENDANT: Judge, bench trial.
“THE COURT: Bench trial?
“THE DEFENDANT: Yes, sir.
“THE COURT: Okay. And you made this decision by thinking about it and
you discussed it with your attorney?
“THE DEFENDANT: Yeah. I think that you’re right, too, that starting and
stopping the proceedings is not—if you look at the proceedings, it’s a
misdemeanor. However, it’s played once a year anyway.
“THE COURT: Okay.
“THE DEFENDANT: But they could easily lose track of what is going on, you
know? So that’s one of my weights, heavy weight, for a bench trial.
“THE COURT: Okay. So you agree to a bench trial?
“THE DEFENDANT: Yes, sir.
“THE COURT: Okay. Note that for the record. All right. I’ve got a couple of
questions. I’m looking at the in limine motions . . .”
      There was no further discussion of jury waiver throughout the
remainder of the trial proceedings.
      On May 20, 2021, after a six-day bench trial, the court sustained the
petition and recommitted Pardew for another year, for a maximum
commitment date of December 2, 2021.
                                 DISCUSSION
      Pardew contends the trial court failed to properly advise him of his
right to a jury trial before accepting his personal waiver. Specifically,
Pardew argues that the court’s advisement did not include descriptions of
certain mechanics of a jury trial, as recommended by the California Supreme


                                        4
Court in People v. Sivongxxay (2017) 3 Cal.5th 151 (Sivongxxay). Pardew
further argues the record does not affirmatively demonstrate that his waiver
was knowing and voluntary. He urges the record shows he was confused in
his thinking. We disagree and conclude that based on the totality of the
circumstances, Pardew entered a knowing and voluntary jury trial waiver.
      In People v. Blackburn (2015) 61 Cal.4th 1113 (Blackburn), our
Supreme Court ruled that prior to holding a bench trial to extend an MDO
defendant’s commitment, the trial court must advise the defendant
personally of his or her right to a jury trial and must obtain a personal
waiver of that right unless the court finds substantial evidence that the
defendant lacks the capacity to make a knowing and voluntary waiver.
(§ 2972, subd. (a); Blackburn, supra, 61 Cal.4th at p. 1116.) However, “a trial
court’s acceptance of a defendant’s personal waiver without an express
advisement may be deemed harmless if the record affirmatively shows, based
on the totality of the circumstances, that the defendant’s waiver was knowing
and voluntary.” (Blackburn, at p. 1136.) Blackburn, however, “did not speak
to the standard for evaluating whether a waiver is voluntary and intelligent.”
(People v. Farwell (2018) 5 Cal.5th 295, 305.)
      A defendant’s jury waiver must be “knowing and intelligent, that is,
‘made with a full awareness both of the nature of the right being abandoned
and the consequences of the decision to abandon it,’ as well as voluntary ‘in
the sense that it was the product of a free and deliberate choice rather than
intimidation, coercion, or deception.’ ” (Sivongxxay, supra, 3 Cal.5th at p.
166, quoting People v. Collins (2001) 26 Cal.4th 297, 305, internal quotations
omitted). Pardew does not contend that he was intimidated, coerced, or
deceived into waiving his right to a jury trial. The issue here is whether
Pardew’s waiver was knowing and intelligent.


                                       5
      The California Supreme Court in Sivongxxay offered “general guidance”
to help ensure a jury trial waiver is knowing and intelligent. (Sivongxxay,
supra, 3 Cal.5th at p. 169.) The court recommended that trial courts advise
defendants of the basic mechanics of a jury trial including, but not limited to,
that “(1) a jury is made up of 12 members of the community; (2) a defendant
through his or her counsel may participate in jury selection; (3) all 12 jurors
must unanimously agree in order to render a verdict; and (4) if a defendant
waives the right to a jury trial, a judge alone will decide his or her guilt or
innocence.” (Ibid.) The court in Sivongxxay also recommended that the trial
judge take steps to ensure the defendant comprehends what the jury right
entails, such as asking whether the defendant had an adequate opportunity
to discuss the decision with counsel, asking whether counsel explained the
differences between a jury and bench trial to the defendant, or asking the
defendant directly whether he or she understands the right being waived.
(Id. at p. 170.) After providing its guidance, the court emphasized that such
guidance is “advisory” and “is not intended to limit trial courts to a narrow or
rigid colloquy.” (Ibid.) The test of a valid waiver turns on whether the record
affirmatively shows that the waiver is knowing and intelligent under the
totality of the circumstances. (Id. at p. 167.)
      “Reviewing courts must continue to consider all relevant circumstances
in determining whether a jury trial waiver was knowing, intelligent, and
voluntary.” (Sivongxxay, supra, 3 Cal.5th at p. 170.) Additionally, a
reviewing court will “independently examine the entire record to determine
whether this standard has been met.” (People v. Daniels (2017) 3 Cal.5th
961, 1018 (lead opn. of Cuellar, J.).)
      While Pardew argues that the trial court’s advisement was insufficient
because it did not explain all the mechanics of a jury trial that were


                                         6
suggested in Sivongxxay, we decline to take such a rigid view of the
advisement requirement. (See Sivongxxay, supra, 3 Cal.5th at p. 170
[emphasizing that the guidance provided therein is “advisory” and “is not
intended to limit trial courts to a narrow or rigid colloquy”].) The Supreme
Court and Courts of Appeal have consistently concluded that a trial court’s
failure to provide a specific advisement does not render the jury waiver
invalid. (See People v. Jones (2018) 26 Cal.App.5th 420, 430 [emphasizing
this point and canvasing case law].) “The test of a valid waiver ultimately
turns, not on whether specific warnings or advisements were given, but
whether ‘the record affirmatively shows that [the waiver] is voluntary and
intelligent under the totality of the circumstances.’ ” (People v. Daniels,
supra, 3 Cal.5th at p. 1018.)
      We also disagree with Pardew’s contention that the trial court’s failure
to ask Pardew’s counsel to join in the waiver rendered the waiver invalid.
Pardew has not provided any legal authority, and we have found none
independently, indicating that a trial court must ask counsel to join in the
waiver. Further, while Sivongxxay suggested inquiring about counsel’s
discussions with the defendant as a way to ensure the defendant
comprehends the jury trial right, there is no requirement that a trial court
ask counsel whether he or she believes the defendant understands the
waiver, or whether he or she had enough time to discuss the decision with the
defendant. (See Sivongxxay, supra, 3 Cal.5th at p. 167 [concluding the
defendant entered a knowing and intelligent jury waiver even though “[t]he
trial court also did not ask any questions confirming that defendant
understood how a jury works, or that defendant had discussed the jury
waiver with his counsel”].) “Ultimately, a court must consider the
defendant’s individual circumstances and exercise judgment in deciding how


                                        7
best to ensure that a particular defendant who purports to waive a jury trial
does so knowingly and intelligently.” (Id. at p. 170.)
      Courts have considered an individual defendant’s experience with the
criminal justice system when assessing whether a defendant knowingly and
intelligently waived the jury right. (People v. Jones, supra, 26 Cal.App.5th at
p. 437 [considering that the defendant had no prior experience with the
criminal system]; Sivongxxay, supra, 3 Cal.5th at p. 167 [considering that the
defendant did have experience with the criminal justice system]; People v.
Roles (2020) 44 Cal.App.5th 935, 951 [same].) Courts also “exercise prudence
in determining what types of prior criminal experience would be most
relevant to the waiver at issue.” (People v. Daniels, supra, 3 Cal.5th at p.
1001.) Here, the record shows that Pardew had already been through four
jury trials. Moreover, those jury trials were MDO recommitment
proceedings. (Cf. People v. Blancett (2017) 15 Cal.App.5th 1200, 1206–1207
[concluding defendant’s waiver was not knowing and intelligent, considering
it was defendant’s initial MDO commitment with no indication in the record
that the defendant was familiar with MDO proceedings or that he was aware
he was entitled to a jury trial].) Pardew’s counsel also stated that Pardew
has always been very involved in his trials. Pardew’s prior experience with
jury trials in MDO commitment proceedings shows that Pardew understood
his right to the same during his seventh MDO recommitment proceeding.
      The colloquy itself also confirms Pardew’s understanding of what a jury
trial entails. Namely, Pardew expressed his concern that a jury “could easily
lose track of what is going on” with a jury trial “starting and stopping.”
Pardew argues that this consideration was irrelevant and shows that he was
confused, claiming there would not have been any “starting or stopping” in a
jury trial because the bench trial occurred over six consecutive days.


                                       8
However, waiving his right to a jury trial eliminated the risk of a juror
becoming ill, which would have put the trial on hold until the juror could be
tested for COVID-19. The trial court had explicitly advised the parties that
this situation occurred during a prior trial due to the ongoing COVID-19
pandemic. Pardew’s concern with a jury trial “starting and stopping”
therefore demonstrated his understanding of the surrounding circumstances
when making his waiver decision.
      Additionally, during the jury waiver colloquy, Pardew acknowledged
that there would be a proceeding “once a year anyway.” The maximum date
for Pardew’s previous commitment was December 2, 2020. Pardew’s trial on
a recommitment from December 2, 2020 to December 2, 2021 (the
commitment period at issue), however, was not scheduled until May 2021
because of delays due to the inability to hold jury trials during the pandemic.
Thus, five months of the commitment period at issue had already passed. By
the time Pardew waived his right to a jury trial, Pardew’s counsel had
discussed with Pardew that the report for the next commitment period of
December 2, 2021 to December 2, 2022, was already completed. Thus,
Pardew’s comment that there would be a proceeding “once a year anyway,”

shows his understanding of MDO commitment proceedings.2 His comment
also reveals that he made an informed decision to have an uninterrupted
bench trial in May 2021 to seek to end his commitment immediately, and
that he understood he would have another opportunity to contest his
commitment in December 2021 if the bench trial resulted in an extension.



2      Pardew’s comment that the proceeding was a misdemeanor does not
show any confusion of his right to a jury trial. Rather, it reflects Pardew’s
belief that he was originally in court on misdemeanors, as he testified during
the trial.
                                       9
     In sum, considering the totality of the circumstances, including
Pardew’s individual circumstances, the record affirmatively demonstrates
that his jury waiver was knowing and intelligent.
                              DISPOSITION
     The judgment is affirmed.

                                                         McCONNELL, P. J.

WE CONCUR:



O'ROURKE, J.



DATO, J.




                                     10